PER CURIAM.
This appeal is from an order of the Circuit Court enjoining the appellant, as complainant below, “from bringing any further suits, either in law or in equity, against the purchasers or users of the defendant’s tanks, for infringement of complainant’s patents,” pendente lite. The order was granted upon petition of the appellee, as defendant in a bill filed by such complainant in the court below, charging the defendant with manufacturing and selling apparatus which infringed letters patent owned by the complainant; and the opinion filed by Judge Quarles thereupon, with statement of the circumstances involved, is reported in 152 Fed. 642, 644. Reference to such report is deemed sufficient for an understanding of all questions presented for review, and we are content to rest affirmance of the order upon that opinion, with remark upon the case of Kessler v. Eldred, 206 U. S. 285, 27 Sup. Ct. 611, 51 L. Ed. 1065 (decided since the hearing below), as plainly upholding jurisdiction in equity for like relief, in favor of the manufacturer, primarily sued for infringement, to prevent complication and injury in further suits against purchasers from him of the alleged infringing article. Whether the injunction should issue depends upon the equities presented, and the above-cited case exemplifies and confirms the view that sufficient cause appeared for the present order.
The order of the Circuit Court, accordingly, is affirmed.